DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
The Examiner thanks the Applicant for indicating that a preliminary amendment to the claims has been filed on 11/20/2020. 
In this preliminary amendment, Claim 1 has been amended, Claims 2-30 have been canceled and Claims 31-33 have been newly added. Claims 1 and 31-33 are currently pending and are under examination.
Thus, the restriction/election requirement mailed on 08/18/2021 has been withdrawn.

Claim Objections
Claims 31 and 33 are objected to because of the following informalities:  the claims recite an improper Markush language. A proper Markush language recites alternatives in the format “selected from the group consisting of A, B and C” (MPEP § 2173.05(h)).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tirtowidjojo (Tirtowidjojo, M. M. et al. Patent application publication number US2015/0344387A1; cited in IDS 1120/2020) in view of Tiang (Tiang, X. et al. Patent number CN101955414(A); cited in IDS 1120/2020 and English translation attached herein).
Regarding Claim 1, Tirtowidjojo teaches in Example 1 ([0067]-[0068]) conducting a dehydrochlorination process of a mixture of 1,1,1,2,2-pentachloropropane (b.pt. 172.9±8.0 °C at 760 mmHg) and 1,1,2,2,3-pentachloropropane (b. pt. 203.3±8.0 °C at 760 mmHg).  Tirtowidjojo teaches in [0068] that 1,1,2,2,3-pentachloropropane is dehydrochlorinated to 1,1,2,3-tetrachloropropene (species of the instantly claimed first C3 chlorinated alkene) whereas 1,1,1,2,2-pentachloropropane remains unconsumed even after overnight stirring. In other words, the 1,1,1,2,2-pentachloropropane is not dehydrochlorinated. Thus, the dehydrochlorination process of Tirtowidjojo is selective to dehydrochlorinate 1,1,2,2,3-pentachloropropane and not 1,1,1,2,2-pentachloropropane.
Regarding Claims 1 and 31, Tirtowidjojo further teaches that the dehydrochlorination process is conducted in a dehydrochlorination reactor ([0048]) but fails to teach or suggest that some or all surfaces of the dehydrochlorination zone in which the process is carried out, which a stream rich in or consisting of the C3 chlorinated alkene will contact during dehydrochlorination, have an iron content of about 20% or less and / or are formed from non-metallic materials and / or plastic materials.

Regarding Claims 32-33, the limitations “wherein said impregnated graphite is…” and “wherein said plastic material are selected from…” are not given patentable weight because “impregnated graphite” and “plastic materials” are set forth in Claims 31 and 1, respectively, as alternatives to other materials of the dehydrochlorination zone that also list non-metallic materials (Claim 1) or glass (Claim 31) (already taught by Tiang).

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to produce a C3 chlorinated alkene comprising providing a mixture comprising a plurality of C3 chlorinated alkane isomers, the boiling point of at least two of the plurality of C3 chlorinated alkane isomers differing by < 15 ºC, comprising subjecting the mixture to a selective dehydrochlorination step in a dehydrochlorination zone in which one of the at least two C3 chlorinated alkane isomers, a first C3 chlorinated alkane isomer, is selectively converted to a respective first C3 chlorinated alkene without the substantial dehydrochlorination of any of the other of the plurality of C3 chlorinated alkane isomers, wherein some or all surfaces of the dehydrochlorination zone in which the process is carried out, which a stream rich in or consisting of the C3 chlorinated alkene will contact during dehydrochlorination, have an iron content of about 20% or less and / or are formed from non-metallic materials and / or plastic materials because Tirtowidjojo teaches conducting dehydrochlorination .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,029,962B2 (‘962 hereinafter) in view of in view of Tiang (Tiang, X. et al. Patent number CN101955414(A); cited in IDS 1120/2020 and English translation attached herein). 
Both claims at issue are drawn to a process for producing a C3 chlorinated alkene comprising providing a mixture comprising a plurality of C3 chlorinated alkane isomers, comprising subjecting the mixture to a selective dehydrochlorination step in a dehydrochlorination zone in which one of the at least two C3 chlorinated alkane isomers, a first C3 chlorinated alkane isomer, is selectively converted to a respective first C3 3 chlorinated alkane isomers. Claims of ‘962 fail to recite that the boiling point of at least two of the plurality of C3 chlorinated alkane isomers differs by < 15 ºC. However the specification of ‘962 describes in [0043] that the C3 chlorinated alkane isomers of ’962 claims have boiling points differing by < 15 ºC as instantly claimed. Hence a skilled artisan would have been motivated to use the definition of the C3 chlorinated alkane isomers set forth in the specification of ’962 as having boiling points differing by < 15 ºC in the claims of ‘962 to arrive at the instantly claimed process. See MPEP § 804(II)(B)(2): Even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims. See paragraph II.B.2.a, below. The analysis employed with regard to nonstatutory double patenting is "similar to, but not necessarily the same as that undertaken under 35 USC § 103." In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); see also Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003); In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
Furthermore, claims of ‘962 fail to recite that some or all surfaces of the dehydrochlorination zone in which the process is carried out, which a stream rich in or consisting of the C3 chlorinated alkene will contact during dehydrochlorination, have an iron content of about 20% or less and / or are formed from non-metallic materials and / or plastic materials. The deficiency is cured by Tiang. 
3 chloroalkane) is conducted in a 1000mL flask, which is known to a skilled artisan as reaction vessel made of glass.
Regarding instant Claims 32-33, the limitations “wherein said impregnated graphite is…” and “wherein said plastic material are selected from…” are not given patentable weight because “impregnated graphite” and “plastic materials” are set forth in Claims 31 and 1, respectively, as alternatives to other materials of the dehydrochlorination zone that also list non-metallic materials (Claim 1) or glass (Claim 31) (already taught by Tiang).
Accordingly, a skilled artisan would have been motivated to use the dehydrochlorination reactor of Tiang in the process of ‘962 with a reasonable expectation of success in arriving at the instantly process for producing C3 chlorinated alkene.

Claims 1 and 31-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,851,033B2 (‘033 hereinafter) in view of in view of Tiang (Tiang, X. et al. Patent number CN101955414(A); cited in IDS 1120/2020 and English translation attached herein). 
Both claims at issue are drawn to a process for producing a C3 chlorinated alkene comprising providing a mixture comprising a plurality of C3 chlorinated alkane isomers, comprising subjecting the mixture to a selective dehydrochlorination step in a dehydrochlorination zone in which one of the at least two C3 chlorinated alkane isomers, a first C3 chlorinated alkane isomer, is selectively converted to a respective first C3 chlorinated alkene without the substantial dehydrochlorination of any of the other of the plurality of C3 chlorinated alkane isomers. Claims of ‘033 fail to recite that the boiling point of at least two of the plurality of C3 chlorinated alkane isomers differs by < 15 ºC. However the specification of ‘033 describes in [0043] that the C3 chlorinated alkane isomers of ’033 claims have boiling points differing by < 15 ºC as instantly claimed. Hence a skilled artisan would have been motivated to use the definition of the C3 chlorinated alkane isomers set forth in the specification of ’033 as having boiling points differing by < 15 ºC in the claims of ‘033 to arrive at the instantly claimed process. See MPEP § 804(II)(B)(2): Even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims. See paragraph II.B.2.a, below. The analysis employed with regard to nonstatutory double patenting is "similar to, but not necessarily the same as that undertaken under 35 USC § 103." In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); see also Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003); In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
Furthermore, claims of ‘033 fail to recite that some or all surfaces of the dehydrochlorination zone in which the process is carried out, which a stream rich in or consisting of the C3 chlorinated alkene will contact during dehydrochlorination, have an iron content of about 20% or less and / or are formed from non-metallic materials and / or plastic materials. The deficiency is cured by Tiang. 
Tiang teaches in [0027]-[0028] that the dehydrochlorination of 1,1,2,2,3-pentachloropropane (specie of the instantly claimed C3 chlorinated alkane) is conducted in a 1000mL flask, which is known to a skilled artisan as reaction vessel made of glass.
Regarding instant Claims 32-33, the limitations “wherein said impregnated graphite is…” and “wherein said plastic material are selected from…” are not given patentable weight because “impregnated graphite” and “plastic materials” are set forth in Claims 31 and 1, respectively, as alternatives to other materials of the dehydrochlorination zone that also list non-metallic materials (Claim 1) or glass (Claim 31) (already taught by Tiang).
Accordingly, a skilled artisan would have been motivated to use the dehydrochlorination reactor of Tiang in the process of ‘033 with a reasonable expectation of success in arriving at the instantly process for producing C3 chlorinated alkene.


Conclusion
Claims 1 and 31-33 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622